DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on March 16, 2021, Applicant amended claims 1, 4, 7, 15, 17, and 18.
Applicant cancelled claims 8 and 14.
Applicant added new claims 31 and 32.
In the non-final rejection of December 16, 2020, Examiner objected to the amendment filed May 18, 2020, under 35 U.S.C. 132(a). Applicant amended the Specification. Objection is withdrawn.
Examiner objected to claim 18. Applicant amended claim 18. Objection is withdrawn.
Examiner rejected claims 1-7, 9-13, 15-20, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claims 1, 4, and 17. Rejection is withdrawn.
Examiner rejected claims 13, 15, and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 17. Rejection is withdrawn.
Currently, claims 1-7, 9-13, 15-20, and 25-32 are under examination.

Claim Objections
Claims 1, 7, 15, 17, and 31 are objected to because of the following informalities:  
In regards to claim 1, line 11, “a length” should be changed to “the length”.
	In regards to claim 7, line 3, “or a helical cut” should be changed to “and a helical cut”.
	In regards to claim 15, line 3, “or” should be changed to “and”.
	In regards to claim 17, line 12, “or” should be changed to “and”.
	In regards to claim 31, line 3, “or” should be changed to “and”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 4, the claim recites “first and second distal outlets at each of the first and second tips of the distal end of the body” in lines 6-7; however, such is new matter not 
	In regards to claim 4, the claim recites “a control wire… coupled to at least one of the first and second distal outlets” in lines 8-9; however, such is new matter not described in the Specification. Figure 41D only shows a control wire [640] which is coupled to a proximal end [642] of the catheter [600], and original claim 4 instead recites “a control wire coupled to at least one of the staggered-bifurcated distal outlets”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 4, the claim recites a control wire… coupled to “at least one of the first and second distal outlets” in lines 8-9. Claim 4 previously recites “first and second distal outlets at each of the first and second tips” in line 6, which means that there are two first distal outlets and two second distal outlets. It is unclear which first distal outlet and which second distal outlet is being referred to by “the first and second distal outlets” in lines 8-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Guest (US 4,795,439), and further in view of Egle et al (US 7,678,088).
In regards to claim 1, Guest teaches a drug delivery system (Figure 2) comprising:
a catheter (Figure 2) implantable into a body cavity of a patient, the catheter comprising: 	
a body (catheter [30]) extending between a proximal end and a distal end
at least one lumen (lumens [40][42][44]) extending within the body 
a distal outlet (located at distal end of lumens [40][42][44]) at the distal end of the body 
a plurality of radial outlets (side holes [46]) staggered along a length of the body and arrayed about a circumference of the body
Guest does not teach a subcutaneous port. Egle et al teaches a drug delivery system (Figures 1-9) comprising: a subcutaneous port (port unit [1]), wherein the subcutaneous port is configured to: have a length of a body of a catheter (catheter tube [2]) rolled therearound (Figure 3); and be rotated to unwind or release a section of the catheter to provide additional usable catheter length (column 4, lines 34-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Guest, with a subcutaneous port, as taught by Egle et al, as such will provide an interior chamber from which 
	In regards to claim 2, in the modified system of Guest and Egle et al, Guest teaches that the plurality of radial outlets have a total cross-sectional area less than a cross-sectional area of the distal outlet (Figure 2).
In regards to claim 5, in the modified system of Guest and Egle et al, Guest teaches that the at least one lumen comprises a plurality of lumens [40][42][44] extending within the body.  
In regards to claim 6, in the modified system of Guest and Egle et al, Guest teaches that the distal outlet comprises a plurality of distal outlets (located at distal ends of lumens [40][42][44]) of the plurality of lumens disposed in a spiral configuration at the distal end of the body (Figure 2).
In regards to claim 10, in the modified system of Guest and Egle et al, Guest is silent about whether one of the plurality of lumens comprises a dedicated guidewire lumen configured to receive a removable guide wire therethrough; however, one of the plurality of lumens [40][42][44] of Guest is structurally capable of receiving a removable guide wire therethrough, thus meeting the limitations of claim 10.
	In regards to claim 31, in the modified system of Guest and Egle et al, Guest does not teach a subcutaneous port. Egle et al teaches wherein the port comprises a plurality of predetermined positions (at each tooth of toothed wheel [21]) corresponding to desired units of length to expand the catheter (each tooth of toothed wheel [21] is structurally capable of corresponding to desired units of length to expand the catheter) (Figures 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
	In regards to claim 32, in the modified system of Guest and Egle et al, Guest does not teach a subcutaneous port. Egle et al teaches wherein the subcutaneous port is configured to be rotated to unwind or release a desired number of a plurality of sections of the catheter to provide additional usable catheter length (column 4, lines 34-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subcutaneous port, of the modified system of Guest and Egle et al, to be configured to be rotated to unwind or release a desired number of a plurality of sections of the catheter to provide additional usable catheter length, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Hamatake et al (US 2013/0085436).
In regards to claim 3, in the modified system of Guest and Egle et al, Guest teaches that the distal outlet comprises bifurcated distal outlets (located at distal ends of lumens [40][42][44]) (Figure 2); however, Guest does not teach that the bifurcated distal outlets are also staggered. Hamatake et al teaches a catheter (Figures 1A-1B) wherein a distal outlet comprises staggered-bifurcated distal outlets (openings [12][14][16]). It would have been obvious to a person having 
	In regards to claim 12, in the modified system of Guest and Egle et al, Guest is silent about whether the body further includes radio-opaque marks disposed adjacent to one or more of: the distal outlet, a proximal end of the plurality of radial outlets, or a distal end of the plurality of radial outlets. Hamatake et al teaches a catheter (Figures 1A-1B) wherein a body (catheter [2]) further includes radio-opaque marks (radiopaque ribbon) disposed adjacent to a distal outlet [12][14][16] (paragraph [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified system of Guest and Egle et al, to further include radio-opaque marks, as taught by Hamatake et al, as such will improve contrast of the catheter within images captured by an imaging device, which will assist the physician in the placement of the catheter (paragraph [0077]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mauch (US 6,475,208), and further in view of Hamatake et al (US 2013/0085436).
	In regards to claim 4, Mauch teaches a catheter (Figures 5-12, bifurcated catheter assembly [10]) implantable into a body cavity of a patient, the catheter comprising:
a body [10] extending between a proximal end and a distal end comprising first and second tips (distal tips [46][48])
a plurality of lumens (first inflation lumen [14], first guide wire lumen [16], second guide wire lumen [17], second and third inflation lumens [37][38]) extending within the body
first and second distal outlets (located at distal ends of distal tips [46][48] where guide wire [15] and tracking guide wire [19] exit from) at the first and second tips of the distal end of the body (Figures 10-11)
a control wire (tracking guide wire [19]) having a spiral configuration (distal portion of tracking guide wire [19] has a spiral configuration, as seen in Figure 5 exiting distal tip [46]) and coupled to at least one of the first and second distal outlets (Figures 5 and 12)
Mauch does not teach the first and second distal outlets at each of the first and second tips, as Mauch teaches the first distal outlet at the first tip and the second distal outlet at the second tip (Figures 10-11). Hamatake et al teaches a catheter (Figures 1A-1B) comprising first and second distal outlets [12][14] at a first tip of a distal end of a body [2] (Figure 1A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second distal outlets, of the catheter of Mauch, to be at the first tip of the distal end of the body, as taught by Hamatake et al, as such may decrease recirculation while maximizing flow rates (Abstract). Hamatake et al does not teach a second tip; however, as the first tip and the second tip of Mauch are of similar construction, a person having ordinary skill in the art before the effective filing date of the claimed invention would have realized that the second tip, of the catheter of Mauch, could be modified with first and second distal outlets, in a similar manner to the first tip, of the catheter of Mauch, being modified with the first and second distal outlets, as taught by Hamatake et al. Thus, it would have been obvious to a person A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 5 above, and further in view of Schneiter (US 6,533,763).
In regards to claim 7, in the modified system of Guest and Egle et al, Guest teaches that the plurality of radial outlets comprise a plurality of radial outlets of one or more of the plurality of lumens (Figure 2); however, Guest does not teach the plurality of radial outlets having varying sizes. Schneiter teaches a catheter (Figures 11-17) comprising a plurality of radial outlets (ports [126][150][152][154][156][158][160]) of a lumen, the plurality of radial outlets having varying sizes (column 5, lines 44-67). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of radial .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 5 above, and further in view of Lieber et al (US 5,363,853).
	In regards to claim 9, in the modified system of Guest and Egle et al, Guest does not teach that at least one of the plurality of lumens has a crescent or arc shaped transverse cross-section. Lieber et al teaches a catheter (Figures 1-2) wherein at least one (injectate lumen [40]) of a plurality of lumens (probe lumen [36], injectate lumen [40], third lumen [44], and fourth lumen [48]) has a crescent or arc shaped transverse cross-section (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the plurality of lumens, of the modified system of Guest and Egle et al, to have a crescent or arc shaped transverse cross-section, as taught by Lieber et al, as such will allow for maximum fluid flow area within the body of the catheter without interfering with a second one of the plurality of lumens (column 6, lines 40-42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Heckele (US 4,737,142).
In regards to claim 11, in the modified system of Guest and Egle et al, Guest is silent about steerable wires extending within the body. Heckele teaches a catheter (Figures 1-2) comprising steerable wires (traction wires [18]) extending within a body (shaft [1]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system, of Guest and Egle et al, with steerable wires, as taught by Heckele, as such will allow for the distal extremity of the body of the catheter to be steered (column 2, lines 58-63) for guiding the catheter to a particular target site.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 17 below, and further in view of Egle et al.
	In regards to claim 13, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi is silent about whether the body comprises a selectively expandable body. Egle et al teaches a catheter (Figures 1-9) wherein a body comprises a selectively expandable body [2]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified catheter of Jacobi and Motsenbocker et al, to comprise a selectively expandable body, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).
	In regards to claim 15, in the modified catheter of Jacobi, Motsenbocker et al, and Egle et al, Jacobi is silent about a selectively expandable body. Egle et al teaches wherein the selectively expandable body comprises a proximal portion configured to be wrapped around a subcutaneous port (Figures 3-4), such that rotation of the port causes the body to expand (column 4, lines 34-46). It would have been obvious to a person having ordinary skill in the art before the effective .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Jacobi (US 5,188,595).
In regards to claim 16, in the modified system of Guest and Egle et al, Guest does not teach a retention mechanism to selectively hold the body in a desired position within the body cavity. Jacobi teaches a catheter (Figures 1-4) comprising a retention mechanism (balloons [34][36]) to selectively hold a body (tubing [12]) in a desired position within a body cavity. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system, of Guest and Egle et al, with a retention mechanism, as taught by Jacobi, as such will provide a stable positioning mechanism in a coronary vessel so that the catheter is in a fixed position so that dye can be injected while the catheter is so fixed (column 5, lines 36-43) or will provide a stable positioning mechanism in a urethra so that the catheter is in a fixed position so that a stone may be located and broken up by fiber optic procedures while the catheter is so fixed (column 5, lines 66-68, to column 7, lines 1-2).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi, and further in view of Motsenbocker et al (US 6,988,881).
In regards to claim 17, Jacobi teaches a catheter (Figures 1-4) implantable into a body cavity of a patient, the catheter comprising: 	
a body (tubing [12]) extending between a proximal end and a distal end
at least one lumen (lumens [14][16][18]) extending within the body 
a distal outlet (one or more apertures [20]) at the distal end of the body 
one or more radial outlets (one or more apertures [44]) defined in the body
a retention mechanism (balloons [34][36]) to selectively hold the body in a desired position within the body cavity, the retention mechanism comprising a balloon [34] having a first inflation state (partially inflated state between Figure 1 state and Figures 2-3 state) in which portions of the balloon extend outwardly to establish an expanded diameter within the body cavity while allowing fluid flow past the balloon and a second inflation state (Figures 2-3 state) in which the balloon at least one of occludes the body cavity or enlarges an infusion periphery along the body (Figure 3)
Jacobi is silent about whether the portions of the balloon that extend outwardly in the first inflation state of the balloon specifically center the catheter within the body cavity. But the portions of the balloon that extend outwardly in the first inflation state of the balloon of Jacobi are structurally capable of performing the intended use to “center the catheter within the body cavity” by being partially inflated to an even circumference around the outer surface of the balloon. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Jacobi does not teach that the portions of the balloon are a plurality of wings. Motsenbocker et al teaches a catheter (Figures 1-4) comprising a 
	In regards to claim 18, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that that the balloon is coupled to the body adjacent to the distal end to control or limit the fluid flow in a proximal direction (Figure 1).
	In regards to claim 19, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that the balloon comprises a plurality of balloons [34][36] inflatable at a same time to control or limit the fluid flow between the balloons (Figure 3).
	In regards to claim 20, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that the balloon is fixed to the body (Figures 1-3).

Claims 25-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Bhat et al (US 2005/0203612).
	In regards to claim 25, in the modified system of Guest and Egle et al, Guest does not teach that the body comprises a multi-layer architecture including a structural layer having a 
In regards to claim 26, in the modified system of Guest, Egle et al, and Bhat et al, Guest does not teach that the structural layer comprises two structural layers defining a reservoir therebetween. Bhat et al teaches that the structural layer comprises two structural layers [16][43] defining a reservoir (where therapeutic capable agent [28] is located) therebetween (Figure 2D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural layer, of the modified system of Guest, Egle et al, and Bhat et al, to comprise two structural layers defining a reservoir therebetween, as taught by Bhat et al, as such will allow for reducing, inhibiting, or treating restenosis and hyperplasia after intravascular intervention by releasing at least one therapeutic capable agent (Abstract).

In regards to claim 29, in the modified system of Guest and Egle et al, Guest teaches one or more dosages of a therapeutic (medication) (column 1, lines 11-14); however, Guest is silent about whether the one or more dosages of the therapeutic are used to treat one or more of: Parkinson's, Friedreich's Ataxia, Canavan's disease, Amyotrophic lateral sclerosis (ALS), Congenital Seizures, Drevets Syndrome, pain, Spinal Muscular Atrophy (SMA), Tauopathies, Huntington's, Brain/Spine/Central nervous system (CNS) tumors, inflam 10, 2019 Reply to Office acton of July 10, 2019 {GNS) tumors, inflamation, Hunters, Alzheimer's, hydrocephalus, Sanfilippo Type A, Sanfilippo Type B, Epilepsy, Epilepsy pre-visualase, Primary CNS Lymphoma (PCNSL), Primary Progressive Multiple Sclerosis (PPMS), Acute disseminated encephalomyelitis, prescription of motor fluctuations in advanced Parkinson's patients, Acute repetitive seizures, Status epilepticus, Enzyme replacement therapy (ERT), or Neoplastic meningitis. Bhat et al teaches a catheter (Figure 2D) comprising one or more dosages of a therapeutic [28] used to treat inflammation (paragraph [0021]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
In regards to claim 30, in the modified system of Guest and Egle et al, Guest teaches one or more dosages (medication or other fluids) (column 1, lines 11-14); however, Guest is silent about whether the one or more dosages are of antisense oligonulceotides, Adeno Viruses, Gene therapy (Adeno-associated virus (AAV) and non- AAV) including gene editing and gene switching, Oncolytic immunotherapies, monoclonal and polyclonal antibodies, stereopure nucleic acids, small molecules, methotrexate, Edavaronc- conjugate, Conotoxin, abomorphinc, Prednisolone hcmisuccinate sodium, Carbidopa/Levodopa, tetrabenazine, Benzodiazepines (BZD) (Diazepam and Midazolam), Alphaxalone or other derivative, Cyclophosphamide, Idursulfase (Elaprase), Iduronidase (Aldurazyme), Topotecan, or Buslfan. Bhat et al teaches a catheter (Figure 2D) comprising one or more dosages [28] of Topotecan (paragraph [0095]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more dosages, of the modified system of Guest and Egle et al, to be of Topotecan, as taught by Bhat et al,  as such has shown activity against a variety of cancers, including colorectal cancer, previously treated small-cell lung cancer (response rate as high as 39 percent), and ovarian cancer (response rate as high as 61 percent) (paragraph [0095]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Samson (US 2016/0101240).
In regards to claim 28, in the modified system of Guest and Egle et al, Guest does not teach that the body includes outwardly extending longitudinal ridges forming longitudinal channels on an exterior surface of the body to create flow channels. Samson teaches a needle (Figures 1-6) wherein a body (shaft [110]) includes outwardly extending longitudinal ridges forming longitudinal channels (grooves [150]) on an exterior surface of the body to create flow channels. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified system of Guest and Egle et al, to include outwardly extending longitudinal ridges forming longitudinal channels on an exterior surface of the body, as taught by Samson, as such may act as individual carrier means for carrying a vaccine substance out of a reservoir (paragraph [0020]) and to a target site of injection (paragraph [0024]).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-13, 15-20, and 25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 4, Applicant argued: Applicant submits that the tracking guide wire 19 does not have a spiral configuration as now called for in claim 4, where the control wire is rotatable to bifurcate the first and second tips in situ (Remarks, page 10). Examiner disagrees. Mauch teaches a control wire [19] having a spiral configuration (distal portion of tracking guide wire [19] has a spiral configuration, as seen in Figure 5 exiting distal tip [46]). And Mauch teaches that the control wire [19] is actuatable to bifurcate the first and second tips [46][48] in A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant is advised to amend claim 4 with specific structures of the control wire that make the control wire rotatable.
	In regards to claim 17, Applicant argued: Applicant submits that Jacobi fails to disclose a balloon having a first inflation state in which a plurality of wings of the balloon extend outwardly to establish an expanded diameter within the body cavity while also allowing fluid flow past the balloon. As discussed above, Jacobi merely discloses balloons that can be inflated to uniform circular diameters. Jacobi provides no disclosure of a balloon having plurality of wings (Remarks, page 10). In the new grounds of rejection under Jacobi and Motsenbocker et al, Jacobi teaches a balloon [34] having a first inflation state (partially inflated state between Figure 1 state and Figures 2-3 state) in which portions of the balloon extend outwardly to establish an expanded diameter within the body cavity while allowing fluid flow past the balloon. Jacobi does not teach that the portions of the balloon are a plurality of wings. Motsenbocker et al renders obvious a balloon [200] having a plurality of wings [205].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783